DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on September 15, 2022.
Claims 1, 9, and 17 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 9, and 17 are independent. As a result claims 1-20 are pending in this office action.



Response to Arguments
Applicant's arguments filed September 15, 2022 regarding the rejection of claims 1, 9, and 17 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 2021/0233654) (hereinafter Arthur) in view of Schilling et al. (US 11,238,979) (hereinafter Schilling), and in further view of Klein et al. (US 2018/0075219) (hereinafter Klein).
Regarding claim 1, Arthur teaches a method for passive heightened need prediction for a user profile, the computer-implemented comprising: during an online prediction phase: receiving incoming monitoring data associated with the user profile (see Fig. 1, para [0018], para [0026], discloses receiving real-time monitoring data associated with risk profiles (user profiles)); performing anomaly reduction on the incoming monitoring data to generate anomaly-reduced incoming monitoring data (see para [0036], para [0044], discloses performing anomaly reduction when determining a safety risk score based on current physiological data for respective worker, for example monitoring respective worker heart rate data will generate a low or high safety risk score based on heart beats per minute data); generating an incoming monitoring window based on the anomaly-reduced incoming monitoring data (see para [0048], discloses generating a period  of time in which physiological data is generated by a sensor (monitoring window), for example monitoring heart rate of workers to determine a high safety risk score for worker with high current heart rate).
Arthur does not explicitly teach processing the incoming monitoring window using a trained heightened need prediction machine learning model to determine a heightened need prediction for the incoming monitoring window; and in response to determining that the heightened need prediction is positive, performing one or more responsive actions by communicating with one or more client devices associated with the user profile.
Schillings teaches processing the incoming monitoring window using a trained heightened need prediction machine learning model to determine a heightened need prediction for the incoming monitoring window (see Fig. 6, col. 4 ln 2-5, col. 5 ln 34-37, discloses machine learning processing monitored heart rate and determining a heightened need of the user to be adjusted, an example is heart rate of a user is predicting fear or excitement in a speeding car and adjusting car speed to meet need of user); and in response to determining that the heightened need prediction is positive, performing one or more responsive actions by communicating with one or more client devices associated with the user profile (see Figs. 7d-8,  col. 8 ln 6-17, col. 37 ln 55-60, col. 38 ln 5-21, discloses a resting heart rate score for a period of time as a predictor score and send updated marker data (responsive action) to device as shown in Fig. 8).
Arthur/Schilling are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur to utilize machine learning model from disclosure of Schilling. The motivation to combine these arts is disclosed by Schilling as “monitor health, improve health, study or monitor healthcare services, improve healthcare services, conduct research, and/or make advances in treatments or therapies.” (Col 2, lines 56-59) and utilize machine learning model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Arthur/Schilling do not explicitly teach wherein the trained heightened need prediction machine learning model is generated based in part on a heightened need ground-truth, wherein the heightened need ground-truth is determined based on user input comprising at least one of a current user condition and a current user engagement in a need response action at a time associated with the incoming monitoring window.
Klein teaches wherein the trained heightened need prediction machine learning model is generated based in part on a heightened need ground-truth, wherein the heightened need ground-truth is determined based on user input comprising at least one of a current user condition and a current user engagement in a need response action at a time associated with the incoming monitoring window (see  Figs. 3A-B, Fig. 9, para [0127], para [0148], discloses smoking cessation therapeutics system predicting user about to experience a craving (heightened need ground-truth) determined based on patient monitoring results in which user selects time to receive a message at time that correlates to user anticipated craving windows and displays a provoking or inspiration statement of why user should quit smoking).
Arthur/Schilling/Klein are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling include a heightened need ground-truth from disclosure of Klein. The motivation to combine these arts is disclosed by Klein as “the smoking cessation application 250 can improve effectiveness of pharmaceutical treatments and over-the-counter quit aids by helping users adhere and by tracking their usage” (para [0157]) and including a heightened need ground-truth is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Arthur teaches an apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor (see para [008], discloses memory and processor), cause the apparatus to at least: during an online prediction phase: receive incoming monitoring data associated with the user profile (see Fig. 1, para [0018], para [0026], discloses receiving real-time monitoring data associated with risk profiles (user profiles)); perform anomaly reduction on the incoming monitoring data to generate anomaly- reduced incoming monitoring data (see para [0036], para [0044], discloses performing anomaly reduction when determining a safety risk score based on current physiological data for respective worker, for example monitoring respective worker heart rate data will generate a low or high safety risk score based on heart beats per minute data); generate an incoming monitoring window based on the anomaly-reduced incoming monitoring data (see par [0048], discloses generating a period  of time in which physiological data is generated by a sensor (monitoring window), for example monitoring heart rate of workers to determine a high safety risk score for worker with high current heart rate).
Arthur does not explicitly teach process the incoming monitoring window using a trained heightened need prediction machine learning model to determine a heightened need prediction for the incoming monitoring window; and in response to determining that the heightened need prediction is positive, perform one or more responsive actions by communicating with one or more client devices associated with the user profile.
Schillings teaches process the incoming monitoring window using a trained heightened need prediction machine learning model to determine a heightened need prediction for the incoming monitoring window (see Fig. 6, col. 4 ln 2-5, col. 5 ln 34-37, discloses machine learning processing monitored heart rate and determining a heightened need of the user to be adjusted, an example is heart rate of a user is predicting fear or excitement in a speeding car and adjusting car speed to meet need of user); and in response to determining that the heightened need prediction is positive, perform one or more responsive actions by communicating with one or more client devices associated with the user profile (see Figs. 7d-8,  col. 8 ln 6-17, col. 37 ln 55-60, col. 38 ln 5-21, discloses a resting heart rate score for a period of time as a predictor score and send updated marker data (responsive action) to device as shown in Fig. 8).
Arthur/Schilling are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur to utilize machine learning model from disclosure of Schilling. The motivation to combine these arts is disclosed by Schilling as “monitor health, improve health, study or monitor healthcare services, improve healthcare services, conduct research, and/or make advances in treatments or therapies.” (Col 2, lines 56-59) and utilize machine learning model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Arthur/Schilling do not explicitly teach wherein the trained heightened need prediction machine learning model is generated based in part on a heightened need ground-truth, wherein the heightened need ground-truth is determined based on user input comprising at least one of a current user condition and a current user engagement in a need response action at a time associated with the incoming monitoring window.
Klein teaches wherein the trained heightened need prediction machine learning model is generated based in part on a heightened need ground-truth, wherein the heightened need ground-truth is determined based on user input comprising at least one of a current user condition and a current user engagement in a need response action at a time associated with the incoming monitoring window (see  Figs. 3A-B, Fig. 9, para [0127], para [0148], discloses smoking cessation therapeutics system predicting user about to experience a craving (heightened need ground-truth) determined based on patient monitoring results in which user selects time to receive a message at time that correlates to user anticipated craving windows and displays a provoking or inspiration statement of why user should quit smoking).
Arthur/Schilling/Klein are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling include a heightened need ground-truth from disclosure of Klein. The motivation to combine these arts is disclosed by Klein as “the smoking cessation application 250 can improve effectiveness of pharmaceutical treatments and over-the-counter quit aids by helping users adhere and by tracking their usage” (para [0157]) and including a heightened need ground-truth is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Arthur teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein (see para [0138], discloses a medium), the computer-readable program code portions configured to: during an online prediction phase: receive incoming monitoring data associated with the user profile (see Fig. 1, para [0018], para [0026], discloses receiving real-time monitoring data associated with risk profiles (user profiles)); perform anomaly reduction on the incoming monitoring data to generate anomaly- reduced incoming monitoring data (see para [0036], para [0044], discloses performing anomaly reduction when determining a safety risk score based on current physiological data for respective worker, for example monitoring respective worker heart rate data will generate a low or high safety risk score based on heart beats per minute data); generate an incoming monitoring window based on the anomaly-reduced incoming monitoring data (see par [0048], discloses generating a period  of time in which physiological data is generated by a sensor (monitoring window), for example monitoring heart rate of workers to determine a high safety risk score for worker with high current heart rate).
Arthur does not explicitly teach process the incoming monitoring window using a trained heightened need prediction machine learning model to determine a heightened need prediction for the incoming monitoring window; and in response to determining that the heightened need prediction is positive, perform one or more responsive actions by communicating with one or more client devices associated with the user profile.
Schillings teaches process the incoming monitoring window using a trained heightened need prediction machine learning model to determine a heightened need prediction for the incoming monitoring window (see Fig. 6, col. 4 ln 2-5, col. 5 ln 34-37, discloses machine learning processing monitored heart rate and determining a heightened need of the user to be adjusted, an example is heart rate of a user is predicting fear or excitement in a speeding car and adjusting car speed to meet need of user); and in response to determining that the heightened need prediction is positive, perform one or more responsive actions by communicating with one or more client devices associated with the user profile (see Figs. 7d-8,  col. 8 ln 6-17, col. 37 ln 55-60, col. 38 ln 5-21, discloses a resting heart rate score for a period of time as a predictor score and send updated marker data (responsive action) to device as shown in Fig. 8).
Arthur/Schilling are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur to utilize machine learning model from disclosure of Schilling. The motivation to combine these arts is disclosed by Schilling as “monitor health, improve health, study or monitor healthcare services, improve healthcare services, conduct research, and/or make advances in treatments or therapies.” (Col 2, lines 56-59) and utilize machine learning model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Arthur/Schilling do not explicitly teach wherein the trained heightened need prediction machine learning model is generated based in part on a heightened need ground-truth, wherein the heightened need ground-truth is determined based on user input comprising at least one of a current user condition and a current user engagement in a need response action at a time associated with the incoming monitoring window.
Klein teaches wherein the trained heightened need prediction machine learning model is generated based in part on a heightened need ground-truth, wherein the heightened need ground-truth is determined based on user input comprising at least one of a current user condition and a current user engagement in a need response action at a time associated with the incoming monitoring window (see  Figs. 3A-B, Fig. 9, para [0127], para [0148], discloses smoking cessation therapeutics system predicting user about to experience a craving (heightened need ground-truth) determined based on patient monitoring results in which user selects time to receive a message at time that correlates to user anticipated craving windows and displays a provoking or inspiration statement of why user should quit smoking).
Arthur/Schilling/Klein are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling include a heightened need ground-truth from disclosure of Klein. The motivation to combine these arts is disclosed by Klein as “the smoking cessation application 250 can improve effectiveness of pharmaceutical treatments and over-the-counter quit aids by helping users adhere and by tracking their usage” (para [0157]) and including a heightened need ground-truth is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 2-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 2021/0233654) (hereinafter Arthur) in view of Schilling et al. (US 11,238,979) (hereinafter Schilling), and Klein as applied to claims 1, 9, and 17, and in further view of Williams (US 2019/0340906) (hereinafter Williams).
Regarding claims 2, 10, and 18, Arthur/Schilling/Klein teaches a method of claim 1, apparatus of claim 9, and product of claim 17.
Arthur/Schilling does not explicitly teach generating the trained heightened need prediction machine learning model comprises: during an offline training phase prior to the online prediction phase: receiving preexisting training monitoring data associated with the user profile; performing anomaly reduction on the preexisting training monitoring data to generate anomaly-reduced preexisting training monitoring data; generating one or more preexisting training monitoring windows based on the anomaly-reduced preexisting training monitoring data; for each preexisting training monitoring window of the one or more preexisting training monitoring windows, determining an offline-inferred heightened need prediction and an offline-inferred heightened need ground-truth; and generating the trained heightened need prediction machine learning model based on each offline inferred heightened need prediction for a preexisting training monitoring window of the one or more preexisting training monitoring windows and the offline- inferred heightened need ground-truth for the preexisting training monitoring window.
Williams teaches wherein generating the trained heightened need prediction machine learning model comprises: during an offline training phase prior to the online prediction phase: receiving preexisting training monitoring data associated with the user profile (see Fig. 1, para [0059], par [0113-0114], discloses addict data and analytics receiving addicts treatment records and status monitoring as shown in Fig. 1(preexisting training monitoring data) associated with addict profiles); performing anomaly reduction on the preexisting training monitoring data to generate anomaly-reduced preexisting training monitoring data (see Fig. 1, para [0056], para [0066-0070], discloses generating addict triggers and trigger activating situations and areas where addict may feel safe and have low temptation (anomaly-reduced) monitoring data); generating one or more preexisting training monitoring windows based on the anomaly-reduced preexisting training monitoring data (see Fig. 2, para [0070-0073], para [0082], discloses generating a managed addicts schedule to reduce temptations based on tracked locations and meetings with low temptation where addict feels safe); for each preexisting training monitoring window of the one or more preexisting training monitoring windows, determining an offline-inferred heightened need prediction and an offline-inferred heightened need ground-truth (see Fig. 1, Fig. 9,  para [0091], para [0099-0100], discloses determining behavior inference (inferred heightened need prediction) and inference usage and mindset of an addict (inferred heightened need ground-truth)); and generating the trained heightened need prediction machine learning model based on each offline inferred heightened need prediction for a preexisting training monitoring window of the one or more preexisting training monitoring windows and the offline- inferred heightened need ground-truth for the preexisting training monitoring window (see Fig. 1, Figs. 6-7, para [0037],  para [0100], discloses generating a risk assessment and prediction algorithms to recognize an addict’s vulnerabilities to future potential addiction related situations and develop a series of potential responses and developing a course of actions (trained heightened need prediction machine learning model)). 
Arthur/Schilling/Klein/Williams are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling/Klein to receive preexisting training monitoring data from disclosure of Williams. The motivation to combine these arts is disclosed by Williams as “continually improve actions and their effectiveness in pre-empting unwanted behavior” (para [0288]) and receiving preexisting training monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3 and 11, Arthur/Schilling/Klein teaches a method of claim 1, apparatus of claim 9, and product of claim 17.
Arthur/Schilling/Klein does not explicitly teach wherein generating the heightened need ground-truth for a preexisting training monitoring window of the one or more preexisting training monitoring windows is performed based on user monitoring data received from one or more user monitoring client devices associated with the user profile.
Williams teaches wherein generating the heightened need ground-truth for a preexisting training monitoring window of the one or more preexisting training monitoring windows is performed based on user monitoring data received from one or more user monitoring client devices associated with the user profile (see Fig. 1, para [0063-0064], discloses generating an alert of high-risk situation based on received monitored data from addicts mobile devices).
Arthur/Schilling/Williams are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling to receive preexisting training monitoring data from disclosure of Williams. The motivation to combine these arts is disclosed by Williams as “continually improve actions and their effectiveness in pre-empting unwanted behavior” (para [0288]) and receiving preexisting training monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Arthur/Schilling/Klein/Williams are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling/Klein to receive preexisting training monitoring data from disclosure of Williams. The motivation to combine these arts is disclosed by Williams as “continually improve actions and their effectiveness in pre-empting unwanted behavior” (para [0288]) and receiving preexisting training monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claims 4 and 12, Arthur/Schilling/Klein teaches a method of claim 1, apparatus of claim 9, and product of claim 17.
Arthur/Schilling/Klein does not explicitly teach wherein the heightened need ground-truth for a preexisting training monitoring window of the one or more preexisting training monitoring windows describes whether the preexisting training monitoring window is associated with a need response action by the user profile.
Williams teaches wherein the heightened need ground-truth for a preexisting training monitoring window of the one or more preexisting training monitoring windows describes whether the preexisting training monitoring window is associated with a need response action by the user profile (see Figs. 5A-B, para [0097-0098], discloses describing and managing actions related to recovering from a potential relapse situation based on assessment of addict’s behavior and triggers).
Arthur/Schilling/Klein/Williams are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling/Klein to receive preexisting training monitoring data from disclosure of Williams. The motivation to combine these arts is disclosed by Williams as “continually improve actions and their effectiveness in pre-empting unwanted behavior” (para [0288]) and receiving preexisting training monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5, 13, and 19, Arthur/Schilling/Klein teaches a method of claim 1, apparatus of claim 9, and product of claim 17.
Arthur/Schilling/Klein further teaches wherein generating the trained heightened need prediction machine learning model comprises: during the online prediction phase: receiving incoming training monitoring data associated with the user profile (see Fig. 1, para [0018], para [0026], discloses receiving real-time monitoring data associated with risk profiles (user profiles)); performing anomaly reduction on the incoming training monitoring data to generate anomaly-reduced incoming training monitoring data (see para [0036], para [0044], discloses performing anomaly reduction when determining a safety risk score based on current physiological data for respective worker, for example monitoring respective worker heart rate data will generate a low or high safety risk score based on heart beats per minute data); generating an incoming training monitoring window based on the anomaly- reduced incoming training monitoring data (see par [0048], discloses generating a period  of time in which physiological data is generated by a sensor (monitoring window), for example monitoring heart rate of workers to determine a high safety risk score for worker with high current heart rate).
Arthur/Schilling/Klein do not explicitly teach determining an inferred heightened need prediction for the incoming training monitoring window; identifying a heightened need ground-truth for the incoming training monitoring window; and updating the trained heightened need prediction machine learning model based on the inferred heightened need prediction and the heightened need ground-truth.
Williams teaches determining an inferred heightened need prediction for the incoming training monitoring window (see Fig. 1, Figs. 6-7, para [0037],  para [0100], discloses generating a risk assessment and prediction algorithms to recognize an addict’s vulnerabilities to future potential addiction related situations and develop a series of potential responses and developing a course of actions (trained heightened need prediction machine learning model)); identifying a heightened need ground-truth for the incoming training monitoring window (see Fig. 1, para [0063-0064], discloses generating an alert of high-risk situation based on received monitored data from addicts mobile devices); and updating the trained heightened need prediction machine learning model based on the inferred heightened need prediction and the heightened need ground-truth (see para [0048], para [0052], discloses updating profile of addict to include actions to take in relation to the addict).
Arthur/Schilling/Klein/Williams are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling/Klein to receive preexisting training monitoring data from disclosure of Williams. The motivation to combine these arts is disclosed by Williams as “continually improve actions and their effectiveness in pre-empting unwanted behavior” (para [0288]) and receiving preexisting training monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6 and 14, Arthur/Schilling/Klein teaches a method of claim 1, apparatus of claim 9, and product of claim 17.
Arthur/Schilling/Klein does not explicitly teach wherein the heightened need ground-truth for an incoming training monitoring window of the one or more incoming training monitoring windows describes whether the incoming training monitoring window is associated with a heightened need condition for the user profile.
Williams teaches wherein the heightened need ground-truth for an incoming training monitoring window of the one or more incoming training monitoring windows describes whether the incoming training monitoring window is associated with a heightened need condition for the user profile (see para [0037], para [0048], discloses monitored data is associated with the need that determines the best course of action at the time is for attic to attend a nearby Alcoholics Anonymous meeting).
Arthur/Schilling/Klein/Williams are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling/Klein to receive preexisting training monitoring data from disclosure of Williams. The motivation to combine these arts is disclosed by Williams as “continually improve actions and their effectiveness in pre-empting unwanted behavior” (para [0288]) and receiving preexisting training monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7, 15, and 20, Arthur/Schilling/Klein teaches a method of claim 1, apparatus of claim 9, and product of claim 17.
Arthur further teaches during the online prediction phase: receiving incoming training monitoring data associated with the user profile (see Fig. 1, para [0018], para [0026], discloses receiving real-time monitoring data associated with risk profiles (user profiles)); performing anomaly reduction on the incoming training monitoring data to generate anomaly-reduced incoming training monitoring data (see para [0036], para [0044], discloses performing anomaly reduction when determining a safety risk score based on current physiological data for respective worker, for example monitoring respective worker heart rate data will generate a low or high safety risk score based on heart beats per minute data); generating an incoming training monitoring window based on the anomaly- reduced incoming training monitoring data (see par [0048], discloses generating a period  of time in which physiological data is generated by a sensor (monitoring window), for example monitoring heart rate of workers to determine a high safety risk score for worker with high current heart rate).
Arthur/Schilling/Klein does not explicitly teach generating the trained heightened need prediction machine learning model comprises: during an offline training phase prior to the online prediction phase: receiving preexisting training monitoring data associated with the user profile; performing anomaly reduction on the preexisting training monitoring data to generate anomaly-reduced preexisting training monitoring data; generating one or more preexisting training monitoring windows based on the anomaly-reduced preexisting training monitoring data; for each preexisting training monitoring window of the one or more preexisting training monitoring windows, determining a preexisting inferred heightened need prediction and a preexisting heightened need ground-truth; and generating the trained heightened need prediction machine learning model based on each preexisting inferred heightened need prediction for a preexisting training monitoring window of the one or more preexisting training monitoring windows and the preexisting heightened need ground-truth for the preexisting training monitoring window; determining an inferred heightened need prediction for the incoming training monitoring window; identifying a heightened need ground-truth for the incoming training monitoring window; and updating the trained heightened need prediction machine learning model based on the inferred heightened need prediction and the heightened need ground-truth.
Williams teaches  generating the trained heightened need prediction machine learning model comprises: during an offline training phase prior to the online prediction phase: receiving preexisting training monitoring data associated with the user profile(see Fig. 1, para [0059], par [0113-0114], discloses addict data and analytics receiving addicts treatment records and status monitoring as shown in Fig. 1(preexisting training monitoring data) associated with addict profiles); performing anomaly reduction on the preexisting training monitoring data to generate anomaly-reduced preexisting training monitoring data (see Fig. 1, para [0056], para [0066-0070], discloses generating addict triggers and trigger activating situations and areas where addict may feel safe and have low temptation (anomaly-reduced) monitoring data); generating one or more preexisting training monitoring windows based on the anomaly-reduced preexisting training monitoring data (see Fig. 2, para [0070-0073], para [0082], discloses generating a managed addicts schedule to reduce temptations based on tracked locations and meetings with low temptation where addict feels safe); for each preexisting training monitoring window of the one or more preexisting training monitoring windows, determining a preexisting inferred heightened need prediction and a preexisting heightened need ground-truth (see Fig. 1, Fig. 9,  para [0091], para [0099-0100], discloses determining behavior inference (inferred heightened need prediction) and inference usage and mindset of an addict (inferred heightened need ground-truth)); and generating the trained heightened need prediction machine learning model based on each preexisting inferred heightened need prediction for a preexisting training monitoring window of the one or more preexisting training monitoring windows and the preexisting heightened need ground-truth for the preexisting training monitoring window (see Fig. 1, Figs. 6-7, para [0037],  para [0100], discloses generating a risk assessment and prediction algorithms to recognize an addict’s vulnerabilities to future potential addiction related situations and develop a series of potential responses and developing a course of actions (trained heightened need prediction machine learning model)); determining an inferred heightened need prediction for the incoming training monitoring window (see Fig. 1, Figs. 6-7, para [0037],  para [0100], discloses generating a risk assessment and prediction algorithms to recognize an addict’s vulnerabilities to future potential addiction related situations and develop a series of potential responses and developing a course of actions (trained heightened need prediction machine learning model)); identifying a heightened need ground-truth for the incoming training monitoring window (see Fig. 1, para [0063-0064], discloses generating an alert of high-risk situation based on received monitored data from addicts mobile devices); and updating the trained heightened need prediction machine learning model based on the inferred heightened need prediction and the heightened need ground-truth (see para [0048], para [0052], discloses updating profile of addict to include actions to take in relation to the addict).
Arthur/Schilling/Klein/Williams are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling/Klein to receive preexisting training monitoring data from disclosure of Williams. The motivation to combine these arts is disclosed by Williams as “continually improve actions and their effectiveness in pre-empting unwanted behavior” (para [0288]) and receiving preexisting training monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 8 and 16, Arthur/Schilling/Klein teaches a method of claim 1, apparatus of claim 9, and product of claim 17.
Arthur/Schilling/Klein does not explicitly teach wherein performing the one or more responsive actions comprises: determining, based on an optimal action determination model, an optimal need-reducing action for the user profile; and communicating the optimal responsive action to at least one of the one or more client devices.
Williams teaches wherein performing the one or more responsive actions comprises: determining, based on an optimal action determination model, an optimal need-reducing action for the user profile; (see Fig, 7, para [0020], para [0040],  discloses determining best actions and resources when addict relapse risk is high based on trigger-based possible actions (optimal action determination model)); and communicating the optimal responsive action to at least one of the one or more client devices (see Figs. 6-6A, Fig. 7, para [0086], discloses communicating best action to client device interface).
Arthur/Schilling/Klein/Williams are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Arthur/Schilling/Klein to receive preexisting training monitoring data from disclosure of Williams. The motivation to combine these arts is disclosed by Williams as “continually improve actions and their effectiveness in pre-empting unwanted behavior” (para [0288]) and receiving preexisting training monitoring data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159